Rumsey, J.:
The defendant, among other enterprises, ran a line of horse cars on Madison avenue in the city of Hew York, and the plaintiff was a conductor of one of those cars. He went into the service of that company in April, 1894, and remained there until the latter part of February, 1895, when he received the injury of which he complains. The defendant’s depot, in which its horse cars are stored, is on the west side of Madison avenue,' between Eighty-fifth and Eighty-sixth streets. There are four separate entrances to it, in each of which is laid a track. These entrances are broad and admit considerable light into the building. About twenty feet from the entrances is a line of posts, running parallel to the front wall of the building. These posts stand between the tracks, some of them being three feet from the tracks nearest to them, and one of them being as close as one and one-half feet to the track. The plaintiff was thoroughly familiar with the building and knew the location of the posts and their proximity to the tracks. On the day in question he was called upon to go out with a car, which he approached as it was moving slowly towards the entrance. Just before the front platform of the car was about to pass one of the posts the plaintiff sprang upon the front platform, and although the car was going quite slowly he did not succeed in entering it until it had reached the post, between which and the car he was squeezed and seriously injured. To recover the damages which he thus sustained he brought this action.
Upon the trial he was nonsuited. Judgment was entered against him, and from that judgment he appeals. It 'is not necessary to *25discuss the case at any length. The plaintiff was thoroughly acquainted with the interior of the building; he knew where the posts were. Although he perhaps did not know just how close this post was to the track, there was no difficulty in his seeing that it was so close to the track that if he entered the car in front of it he would be likely to be squeezed, and no excuse is shown for his attempt to board the car at that place and at that time. He was clearly guilty of contributory negligence. (Gibson v. Erie Ry. Co., 63 N. Y. 449; Moylan v. Second Ave. R. R. Co., 128 id. 583.) Within these cases the nonsuit was right and the judgment should be affirmed, with costs.
Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ., concurred.
Judgment affirmed, with costs.